Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 2, and 5 recite, in relevant part, “specifying… the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized until the fourth processing,” (emphasis added) and “selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result.” It is unclear, from the language of the claim, whether the selected vehicle is selected from a group of vehicles identified prior to the adjusting the supply-demand balance, or subsequent to, and therefore from a different group of vehicles that may be reflective of the adjustment. Applicant’s originally filed specification discloses that the adjustment step is S8 in Fig. 3, which that are recognized as a result of the fourth processing” (emphasis added). 
Claims 3-4 depend from claim 2 and inherit the defects of their parent claim. Therefore, claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claim 1 recites a system, claims 2-4 recite a device, and claim 5 recites a method. These are statutory categories. 
Step 2A, prong 1: The claims recite first processing of, based on information received from a user, recognizing a desired boarding condition of the user including an estimated time zone of boarding a vehicle at the predetermined location; second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from a driver who drives the vehicle; fourth processing of adjusting, based on the required vehicle condition and the 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the user device, the driver device, and a control device. In claim 2 the additional elements are the control device, the processor, the user device, and the driver device. In claim 5 the additional elements are the processor, the user device, and the driver device. Applicant’s originally filed disclosure sets forth that the user and driver devices may be any of a “smartphone, a tablet terminal, a car navigation device mounted on the transportation vehicle, or the like.” Applicant’s originally filed specification, p. 4, l. 31-p. 5, l. 3. Therefore, these are generically recited computing elements. The 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claim 3 recites that the processes of claim 2 are iterative. Claim 4 recites the types of boarding conditions that are considered, and that the optimal vehicle is selected based on those conditions. These both recite additional rules to be followed in furtherance of the commercial interaction of identifying a vehicle to provide a for-hire transportation, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0188608 to Gururajan et. al. (“Gururajan”).
Claims 1, 2, and 5
Gururajan discloses the following elements:
A service provision system in which a user device of a user who desires to board a vehicle at a predetermined location, a driver device of a driver who drives a vehicle that allows the user to board, and a control device are connected via a network, wherein the control device is configured to execute: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0061] rides may have fixed stop locations (which may include pickup times); [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0061] rides may have fixed stop locations (which may include pickup times); [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; ([0089] system collects current vehicle supply and occupancy data; [0092] suppliers may enter vehicle supply information 
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of, at a timing before the predetermined time zone is reached, specifying, based on position information of the user device and position information of the driver device of the driver of the vehicle capable of picking up the user, the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized until the fourth processing, selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result. ([0061] rides may have fixed stop locations (which may include pickup times); allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device; [0072] allocation system makes a final assignment of a vehicle prior to completion of the confirmed trip booking; system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device linked to the vehicle to fulfill the confirmed trip booking option) 
Gururajan also discloses that the system includes one or more processors as in claim 2 in paragraph [0193].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0188608 to Gururajan et. al. (“Gururajan”) in view of U.S. Patent Publication No. 2016/0247096 to Scicluna et. al. (“Scicluna”).
Claim 3
Gururajan discloses the elements of claim 2, above. Gururajan also discloses that trip adding and removal may be repeated until all trips have been inserted into a ride-sharing itinerary ([0273]), and that the optimizer module may repeat successful matching for a specific set of dimensions in order to improve processing speed and responsiveness ([0348]). Gururajan does not explicitly disclose 
wherein the processor repeatedly executes, until the timing, the first processing, the second processing, the third processing, and the fourth processing. ([0133] the vehicle allocation algorithm is repeated until a vehicle is allocated to the booking; the vehicle allocation is based on the timing of the booking)
It is noted that mere duplication of parts has no patentable significance unless a new an unexpected result is produced. Here, Applicant’s claim 3 recites duplication of steps in an optimization process. This is analogous to duplication of parts, and Applicant does not assert that this iterative process produces unexpected results. Therefore, repeatedly executing the process is not patentably distinct over the disclosure of Gururajan. Nevertheless, in the interest of compact prosecution, Scicluna discloses the elements of claim 3. It would have been obvious to one having ordinary skill in the art to include in the optimization of the ride matching of Gururajan the iterative optimization disclosed by Scicluna in order to determine “that a vehicle needs to be allocated only at the time (or perhaps shortly before the time) when the vehicle would need to leave its current location to arrive at the pick-up location in time to collect the customer on time.” Scicluna, paragraph [0125]. 
Claim 4
Gururajan in view of Scicluna discloses the elements of claim 3, above. Gururajan also discloses: 
wherein the processor recognizes, as the desired boarding condition, at least one of a type of a vehicle, waiting time until the user is capable of boarding a vehicle, and a fee required for boarding a vehicle, and wherein, in the fifth processing, an optimal vehicle is selected for the specified user based on the desired boarding condition. ([0083] request may include request for vehicle type and features; [0126] available capacity may be based on trip price, pickup time, drop-off time, pickup and drop-off locations; [0069] parameters for booking may include a desired pickup time, a desired arrive before time, a pick up location, and a drop off location; [0160] passenger constraints may include maximum travel time, pick-up time window, drop-off time window, travel window, pick-up location and drop-off location, tolerance for relative delay; [0161] driver constraints may include operating hours, size/class, maximum seat capacity, maximum time in operation, minimum time in operation, minimum cost, requirement to return to its home base)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628